PD-0858-15
                               No .
                                                                                          R     'Elv/fcu !h
                                                                                     COURT OF mwiimupmis
                                              IN    THE
                                                                                              JUL 10 2015
                              COURT     OF    CRIMINAL            APPEALS


                                        AUSTIN,         TEXAS



                                      CHRISTOPHER 'WILEY

                                                   V.


                                  THE       STATE       OF   TEXAS


                                                                                                FILED m
                         From Appeal No. 12-1 4-001 26-CR                          COURT OF CRIMINAL APPEALS
                         Trial No. 241-1239-13                                                JUL 1Q23i5
                         Smith    County
                                                                                          Abel Acosta, Clerk
                 FIRST   MOTION       FOR    EXTENSION            OF   TIME   TO   FILE

                        PETITION       FOR    DISCRETIONARYREUIEU




TO    THE   HONORABLE   JUDGES   OF     THE    COURT         OF    CRIMINAL    APPEALS:
       COMES NOD, Christopher Wiley,                    Petitioner, and files this Motion
pursuant to Texas Rules of Appellate Procedure (TRAP) rule 10.5.
Petitioner seeks an extension of sixty (60)                             days- in which to file
his Petition for Discretionary Review.                            In support of this motion,
Petitioner      shows   the   Court     the    following:

                                                   I.

       The Petitioner was convicted in the• 241st District Court of
Smith County, Texas, of the offense of Murder in Cause No. 241-
1239-13, and brought his: direct appeal to the 12th Court of Appeals
The 12th Court of Appeals affirmed Petitioner's conviction on Dune
17,    201 5.
                                          II.

      The present deadline      for filing the      Petition for   Discretionary
Review is on     or    about.July 17,   2015.. This   is   Petitioner's first
request for an extension of time to file his               Petition for   Discre
tionary   Review.

                                         III.

      Petitioner's request for an extention of time is based upon the
following     facts:
(1)   Petitioner was not informed of the decision of the court of
appeals affirming his conviction until June 24, 2015, approximately
seven   (7)   days after the opinion was given.
(2) Since that time,        Petitioner has      been attempting to gain legal
representation in this matter:. His attorney on the appeal,                Austin
Reeve Jackson , has informed Petitioner that he is no longer repre
senting him;     that his    representation is complete. •
(3)   Petitioner avers, that until he finds an attorney to represent
him, that is, if:he finds one, he is submitting this motion and
all other filings pro se\ Therefore., Petitioner contends he requires
this extended time because he           must submit, request's for all shepard-
izing of case law; and for any •cases •decided- after 2009, he must
also submit a book loan request.- these requests typically take
about 2 days to fill, and all such requests are limited to 3 each
(i.e., 3 book loans per day or 3 shepards per day). Cases decided
after 2009 do not come in bound-volumes and must,               therefore,   be
ordered   on •» BOOK-LOAN-" .
(4) Petitioner contends he does not anticipate requesting any other
extension to file his petition for discretionary review - an it is
even possible he may•not use the entire 60 days , however, in abun
dance of caution, he respectfully requests sixty (60) days exten
sion because Petitioner intends to file the petition for discretion
ary review because Petitioner honestly believes his issue(s) are
meritorious.

(5) Petitioner submits that this.motion is submitted in good faith,
is not made to delay the proceedings herein , nor harrass or cause
unnecessary expenses for Respondent, but to put forth and bring
this    Court   a well-researched: and        reasoned        discussion       in    support of

the    issues   raised    in    his   petition.
(6)    Petitioner's      case, was     affirmed: in     the T2th    Court- of'Appeals,
Tyler,    Texas and the :style was Christopher:Wiley v.                    The State of
Texas,    cause number 12-1 4-00126-CR .
(7)    Petitioner   did not file         a motion      for   rehearing    in    this       case.


PRAYER:

       WHEREFORE,   Petitioner prays this Honorable Court GRANT this
Motion    and   extend    the    deadline   for     filing    the   Petition        for    Discre
tionary Review in case no.                                    to September 15, 2015.


                                                                Respectfully          Submitted,


                                                                Christophajr Wiley
                                                                TDCJ-ID    #1931708
                                                                Wayne    Scott       Unit
                                                                6999    Retrieve          Rd.
                                                                Angleton,       TX    77515

                                                                Petitioner,          pro    se


                                 CERTIFICATE      OF   SERVICE

       I certify that a true and.correct copy of the. above and fore
going First Motion for Extension of Time to File Petition For Dis
cretionary Review, has beenforwarded by U.S. Mail, postage prepaid ,
first class, to Attorney for the State, Michael J. West, at 4th
Floor, Courthouse, TOO North Broadway, Tyler, Texas 75702 on this
 the     £**     day of July, 2015


                                                                Christopher Wiley
                                                                Petitioner,          pro    se




                                              •3-
    I,   Christopher Wiley,     TDCJ-ID #1931708,       being presently incar
cerated in   the   Wayne   Scott Unit of the    Texas    Department of Criminal

Justice in Brazoria County,       Texas,    verify and declare       under penalty
of perjury that the foregoing statements are tru and correct.
    EXECUTED on this the £™*-          day of July, 2015.


                                                         iristoph^r Wiley
                                                        TDCJ-ID    #193170B''
                                                        Wayne    Scott    Unit
                                                        6999    Retrieve    Rd.
                                                        Angleton,    TX    7751 5




                                      •4-